Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 17/072,319, which was filed 10/16/20. Claims 1-22 are pending in the application and have been considered.

Abstract Idea Analysis (NOT A REJECTION)
Independent claims 1 and 12 are directed to generating and enriching an object model for a regulation using a summary obtained by linguistic analysis. As known in the art, an object model for a regulation is a computer-based tool used in the field of natural language understanding. Specifically, an object model for the regulation is a tool that is generated based on a summary produced by linguistic analysis of the regulation. 5Independent claims 1 and 12 do not recite a basic concept that is similar to any abstract idea previously identified by the courts. For example, the claims do not recite any mathematical concept or mental process such as comparing or categorizing information that can be performed in the human mind, or by a human using a pen and paper. Rather, claims 1 and 12 are directed to generating and enriching an object model for a regulation, which is a computer-based tool. Similar to claims directed toward displaying graphical user interfaces, (See U.S.P.T.O, July 2015 Update Appendix 1: Examples at page 7 ("Graphical User Interface for Relocating Obscured Textual Information") (Released July 1, 2015) the claimed limitations are necessarily rooted in computer technology to overcome a specific problem in a technical field. Specifically, the claims are directed toward overcoming a specific problem in the field of natural language processing of regulations. Dependent claims 2-11 and 13-22 contain by virtue of their dependence the subject matter of parent claims 1 and 12 respectively, and are not directed to an abstract idea for similar reasons. This is solely for clarity of the record and is not a rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-13, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bayyapu et al. (2018/0330455) in view of Tewari et al. (2015/0347390).

Consider claim 1, Bayyapu discloses a computer-implemented method of creating object models for regulations (unified model for regulations, [0100]), the method comprising: 
accessing, by a computer processor, a set of regulatory information corresponding to a regulation (corpus of regulations 350, Fig 3, [0054]); 
segmenting, by the computer processor, the set of regulatory information into a set of structured texts and a set of metadata (tokenization of the corpus of regulations into lists of words and punctuation, [0050], parsing and identifying granular divisions and links considered “a set of metadata”, [0051]); 
generating, by the computer processor, an object model for the regulation, the object model comprising the set of structured texts and the set of metadata (unified model 250 combines both the filtering, which produces the structured texts [0050], and enrichment, which produces the metadata, [0051], [0100]); 
performing, by the computer processor, a linguistic analysis on the object model to detect a set of sentences within the set of structured text (identifying sentences, [0050]); 
generating, by the computer processor based on the set of sentences, a context of the regulation (deeper context that connects the data to other relevant regulatory clauses, [0053]); and 
enriching, by the computer processor, the object model for the regulation with the context of the regulation (enrichment of the decomposed corpus considered to be “enriching… the object model, [0053]-[0054]).  
Bayyapu does not specifically mention generating a summary of the regulation.
Tewari discloses generating a summary of a regulation (the generated metadata can serve as a compliance summary, [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bayyapu by generating, by the computer processor based on the set of sentences, a summary as taught by Tewari in addition to the context taught by Bayyapu of the regulation; and enriching, by the computer processor, the object model for the regulation with the summary as taught by Tewari in addition to the context taught by Bayyapu of the regulation in order to reduce the cost and time required to evaluate compliance, as suggested by Tewari ([0004]). Doing so would have led to predictable results of ensuring that products are safe to be used, as identified by Tewari ([0002]). The references cited are analogous art in the same field of compliance analysis. 
	
Consider claim 12, Bayyapu discloses a system for dynamically creating object models for regulations (unified model for regulations, [0100]), the system comprising: a memory storing instructions (memory storing instructions, [0008]); and a processor interfaced with the memory and configured to execute the instructions (processor executes the instructions, [0008]) to cause the processor to: 
access a set of regulatory information corresponding to a regulation (corpus of regulations 350, Fig 3, [0054]); 
segment the set of regulatory information into a set of structured texts and a set of metadata (tokenization of the corpus of regulations into lists of words and punctuation, [0050], parsing and identifying granular divisions and links considered “a set of metadata”, [0051]); 
generate an object model for the regulation, the object model comprising the set of structured texts and the set of metadata (unified model 250 combines both the filtering, which produces the structured texts [0050], and enrichment, which produces the metadata, [0051], [0100]); 
perform a linguistic analysis on the object model to detect a set of sentences within the set of structured text (identifying sentences, [0050]); 
generate, based on the set of sentences, a context of the regulation (deeper context that connects the data to other relevant regulatory clauses, [0053]); and 
enrich the object model for the regulation with the context of the regulation (enrichment of the decomposed corpus considered to be “enriching… the object model, [0053]-[0054]).  
Bayyapu does not specifically mention generating a summary of the regulation.
Tewari discloses generating a summary of a regulation (the generated metadata can serve as a compliance summary, [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bayyapu by generating a summary as taught by Tewari in addition to the context taught by Bayyapu of the regulation; and enriching, by the computer processor, the object model for the regulation with the summary as taught by Tewari in addition to the context taught by Bayyapu of the regulation for reasons similar to those for claim 1.

Consider claim 2, Bayyapu discloses training, by the computer processor, at least one of a classification model or an entity recognition model (the parsing and association rules are constantly improved based on machine learning and identify, i.e. classify divisions and links, as well as agencies associated with the regulations, [0051]); determining, by the computer processor using the classification model, a set of topics for any portion of the object model for the regulation (for example, considering the identified regulation titles, sections, or identified agency associated with the regulations as topics, [0051]); and enriching, by the computer processor, the object model for the regulation with the set of topics for the portion of the object model (the enrichment includes identifying the regulation titles, sections, or identified agency associated with the regulations, [0051]).  
Bayyapu does not specifically mention a summary of the regulation.
Tewari discloses a summary of a regulation (the generated metadata can serve as a compliance summary, [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bayyapu by training, by the computer processor using the summary of the regulation taught by Tewari in addition to the context taught by Bayyapu, at least one of a classification model or an entity recognition model for reasons similar to those for claim 1.

Consider claim 5, Bayyapu discloses: analyzing, by the computer processor, a portion of the set of structured texts within the object model using an entity recognition analysis to determine a set of entity names meaningful to the regulation (identifying agency associated with the regulation, [0051]): and enriching, by the computer processor, the object model with the set of entity names (the unified model contains enrichment model, Fig 3 elements 250 and 304, which identifies an agency associated with the regulation, [0051]).  

Consider claim 6, Bayyapu discloses: outputting at least a portion of the set of structured texts within the object model corresponding to a set of keywords phrases (identifying the most common word patterns, i.e. keywords phrases, [0050]); and enriching, by the computer processor, the object model with the set of keywords or phrases (outputting the enriched regulations from unified model 250, Fig 3, [0051]).  

Consider claim 7, Bayyapu discloses performing the linguistic analysis on the object model comprises one of: detecting the set of sentences and generating a set of token n-grams for each sentence in the set of sentences (identify sentences and most common word patterns, [0050]); or detecting the set of sentences from a set of n-grams tokenized from the set of structured texts (identify sentences and phrases from the tokenized list of words, [0050]).  

Consider claim 8, Bayyapu does not, but Tewari discloses generating the summary of the regulation comprises: ranking the set of sentences (clauses, which may also be a sentence [0032], are ranked as either related to compliance aspects or not related, [0056]); based on the ranking of the set of sentences, extracting a portion of the set of sentences (generating meta data only for the clauses ranked as related to compliance aspects, [0056]); and generating the summary using the portion of the set of sentences (the meta data, which includes the sentences ranked as related to compliance, can be considered as a summary of the document X, [0056]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bayyapu  such that generating the summary of the regulation comprises: ranking the set of sentences; based on the ranking of the set of sentences, extracting a portion of the set of sentences and generating the summary using the portion of the set of sentences for reasons similar to those for claim 1.

Consider claim 9, Bayyapu discloses segmenting the set of regulatory information comprises: segmenting the set of regulatory information into one or more of header, footer, title, body, sections, sub-sections, paragraphs, lists, sub-lists, citations, or references, wherein the set of metadata comprises a set of topic labels (parsing and identifying divisions and sub-divisions such as title, part, sub-part, chapter, section, etc., the titles and sections fairly considered “topic labels”, [0051]).  

Consider claim 10, Bayyapu discloses: examining, by the computer processor, the set of regulatory information to determine that a set of topic labels is not present (for instance, determining the regulation 800.103 includes “effective date (as defined in Section 800.210” instead of “Dec. 22, 2008”, considered a set of topic labels since it identifies a date, [0052]); generating, by the computer processor, a set of applicable topic labels for the set of regulatory information (generating “Dec. 22, 2008” by looking up the Section 800.210, [0052]); and storing the set of applicable topic labels with the set of metadata (the term 800.210 Effective date is parsed and associated with “The term effective date means Dec. 22, 2008” to enrich the regulation, [0052]).  

Consider claim 11, Bayyapu discloses: storing the object model for the regulation along with at least one of a historical version or a consolidated version of the regulation (the term 800.210 Effective date is parsed and associated with “The term effective date means Dec. 22, 2008” to enrich the regulation, [0052], therefore Section 800.103 and 800.210 are considered “consolidated”).  

Consider claim 13, Bayyapu discloses training at least one of a classification model or an entity recognition model (the parsing and association rules are constantly improved based on machine learning and identify, i.e. classify divisions and links, as well as agencies associated with the regulations, [0051]); determining, using the classification model, a set of topics for any portion of the object model for the regulation (for example, considering the identified regulation titles, sections, or identified agency associated with the regulations as topics, [0051]); and enriching the object model for the regulation with the set of topics for the portion of the object model (the enrichment includes identifying the regulation titles, sections, or identified agency associated with the regulations, [0051]).  
Bayyapu does not specifically mention a summary of the regulation.
Tewari discloses a summary of a regulation (the generated metadata can serve as a compliance summary, [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bayyapu by training, by the computer processor using the summary of the regulation taught by Tewari in addition to the context taught by Bayyapu, at least one of a classification model or an entity recognition model for reasons similar to those for claim 1.

Consider claim 16, Bayyapu discloses: analyzing a portion of the set of structured texts within the object model using an entity recognition analysis to determine a set of entity names meaningful to the regulation (identifying agency associated with the regulation, [0051]): and enriching the object model with the set of entity names (the unified model contains enrichment model, Fig 3 elements 250 and 304, which identifies an agency associated with the regulation, [0051]).  

Consider claim 17, Bayyapu discloses: outputting at least a portion of the set of structured texts within the object model corresponding to a set of keywords phrases (identifying the most common word patterns, i.e. keywords phrases, [0050]); and enriching the object model with the set of keywords or phrases (outputting the enriched regulations from unified model 250, Fig 3, [0051]).  

Consider claim 18, Bayyapu discloses performing the linguistic analysis on the object model comprises one of: detecting the set of sentences and generating a set of token n-grams for each sentence in the set of sentences (identify sentences and most common word patterns, [0050]); or detecting the set of sentences from a set of n-grams tokenized from the set of structured texts (identify sentences and phrases from the tokenized list of words, [0050]).  

Consider claim 19, Bayyapu does not, but Tewari discloses generating the summary of the regulation comprises: ranking the set of sentences (clauses, which may also be a sentence [0032], are ranked as either related to compliance aspects or not related, [0056]); based on the ranking of the set of sentences, extracting a portion of the set of sentences (generating meta data only for the clauses ranked as related to compliance aspects, [0056]); and generating the summary using the portion of the set of sentences (the meta data, which includes the sentences ranked as related to compliance, can be considered as a summary of the document X, [0056]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bayyapu  such that generating the summary of the regulation comprises: ranking the set of sentences; based on the ranking of the set of sentences, extracting a portion of the set of sentences and generating the summary using the portion of the set of sentences for reasons similar to those for claim 1.

Consider claim 20, Bayyapu discloses segmenting the set of regulatory information comprises: segmenting the set of regulatory information into one or more of header, footer, title, body, sections, sub-sections, paragraphs, lists, sub-lists, citations, or references, wherein the set of metadata comprises a set of topic labels (parsing and identifying divisions and sub-divisions such as title, part, sub-part, chapter, section, etc., the titles and sections fairly considered “topic labels”, [0051]).  

Consider claim 21, Bayyapu discloses: examining the set of regulatory information to determine that a set of topic labels is not present (for instance, determining the regulation 800.103 includes “effective date (as defined in Section 800.210” instead of “Dec. 22, 2008”, considered a set of topic labels since it identifies a date, [0052]); generating a set of applicable topic labels for the set of regulatory information (generating “Dec. 22, 2008” by looking up the Section 800.210, [0052]); and storing the set of applicable topic labels with the set of metadata (the term 800.210 Effective date is parsed and associated with “The term effective date means Dec. 22, 2008” to enrich the regulation, [0052]).  

Consider claim 22, Bayyapu discloses: storing the object model for the regulation along with at least one of a historical version or a consolidated version of the regulation (the term 800.210 Effective date is parsed and associated with “The term effective date means Dec. 22, 2008” to enrich the regulation, [0052], therefore Section 800.103 and 800.210 are considered “consolidated”).  


Claims 3, 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bayyapu et al. (2018/0330455) in view of Tewari et al. (2015/0347390), in further view of Kraftsow et al. (2011/0145269).

Consider claim 3, Bayyapu discloses each topic in the set of topics assigned to the portion of the object model (for example, considering the identified regulation titles, sections, or identified agency associated with the regulations as topics, [0051]). 
 Bayyapu does not specifically mention determining, by the computer processor for each topic in the set of topics assigned to the portion of the object model, a probability that the topic is applicable to that portion.
Tewari discloses: determining a relevancy that the topic is applicable to that portion (relevancy of the document to an aspect of compliance based on number of keywords, [0052]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bayyapu by determining, by the computer processor for each topic in the set of topics assigned to the portion of the object model, a relevancy that the topic is applicable to that portion in order to reduce the cost and time required to evaluate compliance, as suggested by Tewari ([0004]). Doing so would have led to predictable results of ensuring that products are safe to be used, as identified by Tewari ([0002])..
Bayyapu and Tewari do not specifically mention determining a probability. 
Kraftsow discloses determining a probability (probability, [0090]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bayyapu and Tewari by determining a probability in addition to relevance in order to more quickly and efficiently locate subsets of data that are either relevant or irrelevant to a user, as suggested by Kraftsow ([0004]). Doing so would have led to predictable results reducing manpower and resources necessary to isolate any data that is relevant, as identified by Kraftsow ([0004]). The references cited are analogous art in the same field of compliance analysis, see Kraftsow (compliance management, [0007]). 


Consider claim 4, Bayyapu discloses: outputting at least a portion of the object model (as an enriched regulation, [0054])
Bayyapu does not specifically mention a portion having at least one topic of the set of topics with a probability that at least meets a specified threshold.
Tewari discloses a portion having at least one topic of the set of topics with a relevancy that at least meets a specified threshold (a threshold number, such as “2” for Switzerland, [0052]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bayyapu by determining a portion having at least one topic of the set of topics with a relevancy that at least meets a specified threshold for reasons similar to those for claim 3. 
Bayyapu and Tewari do not specifically mention determining a probability. 
Kraftsow discloses determining a probability (probability, [0090]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bayyapu and Tewari by determining a probability in addition to relevance for reasons similar to those for claim 3.


Consider claim 14, Bayyapu discloses each topic in the set of topics assigned to the portion of the object model (for example, considering the identified regulation titles, sections, or identified agency associated with the regulations as topics, [0051]). 
 Bayyapu does not specifically mention determining, for each topic in the set of topics assigned to the portion of the object model, a probability that the topic is applicable to that portion.
Tewari discloses: determining a relevancy that the topic is applicable to that portion (relevancy of the document to an aspect of compliance based on number of keywords, [0052]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bayyapu by determining, for each topic in the set of topics assigned to the portion of the object model, a relevancy that the topic is applicable to that portion for reasons similar to those for claim 3.
Bayyapu and Tewari do not specifically mention determining a probability. 
Kraftsow discloses determining a probability (probability, [0090]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bayyapu and Tewari by determining a probability in addition to relevance for reasons similar to those for claim 3.


Consider claim 15, Bayyapu discloses: outputting at least a portion of the object model (as an enriched regulation, [0054])
Bayyapu does not specifically mention a portion having at least one topic of the set of topics with a probability that at least meets a specified threshold.
Tewari discloses a portion having at least one topic of the set of topics with a relevancy that at least meets a specified threshold (a threshold number, such as “2” for Switzerland, [0052]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bayyapu by determining a portion having at least one topic of the set of topics with a relevancy that at least meets a specified threshold for reasons similar to those for claim 3. 
Bayyapu and Tewari do not specifically mention determining a probability. 
Kraftsow discloses determining a probability (probability, [0090]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bayyapu and Tewari by determining a probability in addition to relevance for reasons similar to those for claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7734606 Walker discloses locating, collecting, collating, analyzing, and reporting on summarized data that is generated from regulatory compliance matter data
US 20130262484 Kamat discloses  filtering, organizing, and generating from product regulations and standards raw data, collected from various governments, regulatory authorities, or trade associations, different types of reports
US 20170103486 Cai discloses automatic update detection for regulation compliance
US 20180129954 Saxena discloses performing compliance operations using cognitive blockchains
US 20200151392 Crabtree discloses automated analysis of legal documents within and across specific fields
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                                             10/19/22